  SENDER: COMPLETE THIS SECTION                                                 COMPLETE TH/$ SECTION ON DELIVERY

  ■   Complete items 1, 2, and 3.                                               A. Signature
  ■   Print your name and address on the reverse                                                                                      D Agent
                                                                                X                                                     D Addressee
                                                                                        [S]
      so that we can return the card to you.
  ■   Attach this card to the back of the mailpiece,                            B. Received by (Printed Name)                    C. Date of DeliverY
                                                                                                                             l
      or on the front if space permits.
  1. Article Addressed to:                                                      D . Is deliverY address different from item 1?
  f}ftonuq &r0ral of� u 5                                                        · If YES, enter deliverY address below:              □D Yes
                                                                                                                                         No


    US-  (b?a tm,aYrt o{J [JJf1\eL
     qS[J {U/(l�)VtJAiO. INC.,NIN
     Wo.sn,n9izh, De. 2 os30-ro,
         IIIIIIII I IIII IIIIII I l llllll l 111111 11111 11111.
              9590 9402 4116 8092 8965 38
                                                                            3. Service Type
                                                                            D Adult Signature
                                                                            D Adult Signature Restricted Delivery
                                                                            �Certified Mail®
                                                                                                                          o Priority Mail Express®
                                                                                                                          D Registered Mail™
                                                                                                                          D R8j1istered Mail RestrictS!l
                                                                                                                             Delivery ..
                                                                           -o" Certified Mall Restricted Delivery • . D Retqm.�8-j)elptfor
              7--::-:- --: -=                                               D  Collect on Delivery                 .:      . .Merctiarid1se             .
-=2-. --:-::-                    - s- fier-n,o-m-se_rvi
           ic 1e Nu-mb-e -r m=-ran                           a- b_/l ----I D Collect on Delivery RestriGted Delivery tJ Signature Confirmation�
                                                        _ e-/e....,
                                                      _ c
                                                                    ,--

                                                                                                                          D Signature Confirmation ••
                                     .,.. -=-

                                                                            D lnsl/f�ail
       Art


_ 7 D 1 D D 2 9 D DD O 1_ .. 3 � 5 4                        l..}        84  □��ii Restricted D_eJl�ery, • ; _Res�cted, ��Ii:�                          /
                                                                                        .      •.• '"' .., ·--� - .- "' ;                          _
: PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                          d6m   '� tlitRetvJ--;{'riecetgf
